The appeals argued on the combined record are from judgments in two actions to recover from two milk marketers the payments which each was required to make under Order No. 127 to the fiscal officer of the Niagara Frontier Milk Marketing Area. The motion of the New York State Guernsey Breeders Co-operative, Inc., to be made a party defendant in the actions was granted. The evidence supports the judgment and findings appealed from and the judgment should be affirmed, with costs. Judgment affirmed, with costs. Crapser, Bliss and Foster, JJ., concur; Hill, P. J., and Heffernan, J., dissent. [See, also, Matter of N. Y. State Guernsey Br. Co-op. v. Noyes, 260 App. Div. 240.]